IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                          No. 84144
BRADLEY J. BELLISARIO, BAR NO.
13452.
                                                            FILED


                        ORDER OF DISBARMENT
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation that attorney Bradley J. Bellisario
be disbarred based on violations of RPC 1.15 (safekeeping property), RPC
1.3 (diligence), RPC 1.4 (communication), RPC 1.5 (fees), RPC 1.8 (conflicts
of interest: current clients: specific rules), RPC 8.1 (Bar admission and
disciplinary matters), and RPC 8.4 (misconduct). Because no briefs have
been filed, this matter stands submitted for decision based on the record.
SCR 105(3)(b).
            The State Bar has the burden of showing by clear and
convincing evidence that Bellisario committed the violations charged. See
In re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
Here, however, the facts and charges alleged in the complaint are deemed
admitted because Bellisario failed to answer the complaint and a default
was entered. The record therefore establishes that Bellisario violated the



      'The complaint and notice of intent to take a default were served on
Bellisario through regular and certified mail to his SCR 79 address and
emailed to his SCR 79 email address. The notice of intent to take a default
was also sent to an alternate physical and an alternate email address. The
scheduling order was sent to all of the foregoing addresses. Bellisario



                                                            z - v1740
                   above-referenced rules by misappropriating and/or comingling
                   approximately $260,000 of client funds, failing to pay liens on behalf of
                   clients or communicate with them about their cases, obtaining a propriety
                   interest other than a contingency fee in certain clients personal injury
                   cases, and failing to respond to the State Bar's inquiries.
                               Turning to the appropriate discipline, we review the hearing
                   paners recommendation de novo.         SCR 105(3)(b). Although we
                   ,'must ... exercise independent judgment," the panel recommendation is

                   persuasive. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                   (2001). In determining the appropriate discipline, we weigh four factors:
                   "the duty violated, the lawyer's mental state, the potential or actual injury
                   caused by the lawyer's misconduct, and the existence of aggravating or
                   mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                   P.3d 1067, 1077 (2008).
                               Bellisario intentionally and/or knowingly violated duties owed
                   to his clients (safekeeping property, conflicts of interest, fees,
                   communication, and diligence) and the profession (failing to respond to
                   lawful requests for information by a disciplinary authority). Bellisario's
                   clients suffered actual injuries as they did not receive their funds. And
                   Bellisario's failure to cooperate in the disciplinary investigation harmed the
                   integrity of the profession, which depends on a self-regulating disciplinary
                   system. The baseline sanction for his misconduct, before considering
                   aggravating or mitigating factors, is disbarment.         See Standards for
                   Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                   Rules and Standards, Standard 4.11 (Am. Bar Ass'n 2017) ("Disbarment is


                   responded to a notice from the State Bar that his 2021 license renewal was
                   overdue, but not to the disciplinary complaint against him.
Sumas Com
      OF
    NEVADA
                                                         2
(0) 1947A rells)
generally appropriate when a lawyer knowingly converts client property
and causes injury or potential injury to a client."). The record supports the
paneFs findings of no mitigating circumstances and three aggravating
circumstances (dishonest or selfish motive, multiple offenses, and
vulnerability of victim). Having considered the four factors, we agree with
the panel that disbarment is appropriate.
            Accordingly, we disbar attorney Bradley J. Bellisario from the
practice of law in Nevada. Such disbarment is irrevocable. SCR 102(1).
Bellisario shall pay the costs of the disciplinary proceedings, including
$3,000 under SCR 120, within 30 days of the date of this order. The State
Bar shall comply with SCR 121.1.
            It is so ORDE

                            0.4...it
                        Parraguirre


                                J.               A'Aisai..0          , J.
Hardesty                                    Stiglich
              0
                                                 L            3
                                               t
         61/A
           1                ,   J.             1/4.    .16.4.4,
Cadish                                      Silver



                                            Herndon




cc:   Bradley J. Bellisario
      Chair, Southern Nevada Disciplinary Board
      Bar Counsel, State Bar of Nevada
      Executive Director, State Bar of Nevada
      Perry Thompson, Admissions Office, U.S. Supreme Court


                                       3